SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Wilfredo Polanco (“Polanco”) appeals from an order of the district court granting Defendants-Appellees’ motion for summary judgment. Polanco, formerly an inmate at the Great Meadow Correctional Facility, brought Eighth Amendment cruel and unusual punishment, Fourteenth Amendment due process, and Fourteenth Amendment equal protection claims against Defendants-Appellees, correction officers and administrators at that facility.
We assume the parties’ familiarity with the facts of the case, its procedural history, and the issues on appeal.
We have considered all of Polanco’s claims. For substantially the reasons given by the district court, we find his constitutional claims to be without merit. Claims that Polanco brings before this court relating to the district court proceedings — that Appellees failed to produce requested evidence, and that the district court abused its discretion in failing to appoint counsel — are likewise without merit.
Accordingly, we AFFIRM the judgment of the district court.
In light of the numerous frivolous claims Polanco has filed in the past, and the warning that he has received and disregarded,1 we hereby order Polanco to show cause, within twenty days of the entry of this order, why he should not be enjoined from filing any papers in this court without first obtaining the permission of this court. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir.1993).

. This court has heard ten appeals from Polanco since 1987, three of which followed a warning, issued in July 2000, against filing future frivolous appeals. At least five of these appeals (including two since the warning) were dismissed as frivolous, and none of them were meritorious.